Citation Nr: 1500237	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-16 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran has recognized active service from November 1941 to April 1942 and from December 1944 to February 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2009, the appellant submitted an authorization to release private medical records to the VA. The RO determined that the records, from the F. C. Clinic, were not pertinent to the appellant's claim because they were related to treatment for hypertension, diabetes, and high cholesterol, rather than to the Veteran's terminal illness of throat cancer.  In September 2009, the appellant submitted an authorization to release private medical records to the VA for a different private physician, a Dr. F.A., as well as from a private hospital.  The RO informed the appellant that the release could not be acted upon because it needed an original signature.  In November 2009, the appellant re-submitted the authorization with an original signature.  However, there is no indication that those records were requested.  Also to note, the appellant's handwritten notes on the second authorization appears illegible.

On remand, the appellant should be sent new authorizations to release records from all private physicians that would support her claim for service connection for the cause of the Veteran's death, and upon receipt of those authorization from the appellant, such records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant submit new VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying all relevant private treatment records in support of her claim for service connection for the cause of the Veteran's death.  Attempt to obtain all identified records.  If records cannot be obtained, provide the appellant with notice of the unavailability of all missing records.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




